Grimke, J.
This is an action of covenant from the county of Cuyahoga.
It is brought for an alleged breach of one of the covenants in a lease. The defendants crave oyer, set out the deed, and demur. The lease was executed on March 27, 1835, and conveys the property described from April 1, 1835, until March 1, 1841, securing the payment of $125 rent per year, to be paid at the expiration of each quarter. The plaintiff, to whom the premises are leased, covenants that if the rent shall, at any time, be in arrear and unpaid, that then the defendants may avoid the lease and enter into possession. It is further agreed that the plaintiff is at liberty to remove the improvements made upon the land, provided the rents are paid, which may be due on the lease at its expiration.
There can be no difficulty in giving a construction to this last clause. The rents have not been paid, nor has the term expired, which are conditions precedent to the right to remove the improvements, and therefore the defendants are entitled to judgment.
Judgment for the defendants.
No arguments came to the hands of the reporter.